TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 25, 2013



                                      NO. 03-10-00644-CV


                        Energy Education of Montana, Inc., Appellant

                                                 v.

   Texas Comptroller of Public Accounts and the Attorney General of Texas, Appellees




            APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
                    AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the district court’s judgment.

IT IS THEREFORE ordered that the judgment of the district court is in all things affirmed. It

is FURTHER ordered that the appellant pay all costs relating to this appeal, both in this Court

and the court below; and that this decision be certified below for observance.